Title: From Jonathan Trumbull, Jr. to George Weedon, 8 October 1781
From: Trumbull, Jonathan, Jr.
To: Weedon, George


                  Dr Sir
                     
                     Head Quarters near York 8th Octo. 1781
                  
                  The General going to the Trenches, directs me to inform you that no Boats can be obtained on this side the River for our Comunication, but that, if you can provide them, he approves the Mode much—especially as that when not employed, they may be improved for the Purpose of Guards & Spy Boats; In Case you cannot obtain the Boats—the other Measure proposed by you will be adopted.
                  My Accounts from Genl Greene inform that after a very obstinate Battle fought on the 8th Ulto—& which was very Bloody on Both Sides, he obtained a very compleat Victory, the loss of the Enemy, in killed Wounded & Prisoners, he estimates at 1100—An Accident prevented his Destruction of their whole Army consistg of about 2000—his own Loss about 500—I am Sir Most Respectfully Sir Your most hue Servt
                  
                     Jona. Trumbull Secrtry
                  
               